07/30/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0710



                                 No. DA 18-0710

STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

JOSHUA WAYNE REAMS,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s late motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 7, 2020, within which to prepare, serve, and file the

State’s response.




TKP                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 30 2020